Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 9/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 8,619,618 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments regarding 35 USC 112 rejections made in the previous Office action have been accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Each independent claim identifies the uniquely distinct features:
regarding claims 1, 9 and 16: determining, by a first entity for mobility management of a first network, whether a first temporary identity of a user equipment (UE) is allocated by the first network or mapped from a second temporary identity of the UE for a second network.
The closest prior art, Gustafsson et al. US-2011/0021194 and Herrero-Veron US 2008/0268842 disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416